UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                   No. 09-1116


JERRY L. LOVETT,

                       Plaintiff – Appellant,

             v.

DR. JAMES         B.    PEAKE,   Secretary,    Department   of   Veterans
Affairs,

                       Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00384-REP)


Submitted:    August 31, 2009                    Decided:   October 14, 2009


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Lovett, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry   L.   Lovett       appeals   the   district    court’s    order

granting summary judgment to Defendant in this action alleging

race and age discrimination in employment.                We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                Lovett v. Peake, No.

3:08-cv-00384-REP (E.D. Va. Jan. 16, 2009).                    We dispense with

oral   argument      because     the     facts   and   legal    contentions     are

adequately    presented     in     the    materials    before     the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                           2